Citation Nr: 1755552	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-45 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a left foot disability other than osteoarthritis of the left great toe.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in Louisville, Kentucky.

The Veteran testified before the undersigned in a September 2011 Board hearing at the RO.  A transcript of that hearing has been associated with the Veteran's claims file.

The above-listed claims were previously remanded by the Board in July 2012 for further development.  The appeal has since been returned to the Board.

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran waived RO consideration of that evidence in January 2017.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neck disability and a left leg disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The only current and chronic disability that the Veteran has that is related to his left foot is his service-connected osteoarthritis of the left great toe, residuals of left great toe fracture. 


CONCLUSION OF LAW

The criteria for service connection for a left foot disability other than osteoarthritis of the left great toe are not met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, as related to the Veteran's claim of entitlement to service connection for a left foot disability other than osteoarthritis of the left great toe, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so -called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

III.  Facts and Analysis

The Veteran claims entitlement to a left foot disability, which he claims was caused while he was on active duty when he dropped a large, heavy object on his left foot/left great toe.  He is already service-connected for osteoarthritis of the left great toe and residuals of a left great toe fracture.

At the outset, the Board notes that while the Veteran is competent to report his symptoms, he is not competent to diagnose his claimed foot disability, as such a diagnosis requires specialized medical education, training, or experience, and the Veteran has not demonstrated that he has any such qualifications.  And for that same reason, the authors of the lay statements of record that were submitted in support of the Veteran's relevant claims (for example, the Veteran's mother) are also not qualified or competent to diagnose the Veteran's left foot condition.
The Veteran's service treatment records, private medical records, VA medical records and Social Security Administration (SSA) records collectively reflect that he injured his toe in June 1980, while in the military, and has complained of left great toe pain since then.  Neither the Veteran nor the examining physician noted any left foot conditions during his discharge examination in September 1981, and none of the other aforementioned records contain much mention of any specific left foot symptoms or conditions other than left great toe pain, numbness and osteoarthritis.

The Veteran has been afforded multiple VA examinations in relation to his left foot and/or left great toe conditions.  The report from one such examination performed in October 2002 indicates that the Veteran experiences significant left great toe pain and that the toe is deformed.  The report from a March 2010 VA examination shows a diagnosis of osteoarthritis of the left great toe with numbness.  The report from an August 2014 VA examination indicates that the examiner determined that the Veteran has no significant left foot problem other than the service-connected osteoarthritis of the left great toe.  Considering the lack of any left foot symptoms or conditions that are distinguishable from the left great toe osteoarthritis and residuals of a left great toe fracture by either the VA examiners or the Board, the Board finds, in accordance with the aforementioned VA examiners, that the Veteran's only current and chronic left foot condition is his left great toe osteoarthritis and residuals of left great toe fracture.  

As the Board finds that the Veteran has no other current left foot disability, it finds that the Veteran is not entitled to service connection for any such left foot disability other than osteoarthritis of the left great toe.  See Holton, 557 F.3d at 1366.




ORDER

Entitlement to service connection for a left foot disability other than osteoarthritis of the left great toe is denied.


REMAND

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this case, the Veteran has claimed that he has pain and some other possibly-neurologic symptoms that radiate from his lower back down to his left leg.  See, e.g., Transcript of Hearing Before the Board dated September 2, 2011.  He has also claimed that his left leg and neck disabilities are secondary to his left great toe disability.  Id.  A note from one of the Veteran's physicians indicates that the Veteran's neck disability might also be secondary to his service-connected lumbar spine condition.  See Letter from Dr. J. A. received June 5, 2015.  In the Board's July 2012 remand, it, in relevant part, directed the AOJ to afford the Veteran an orthopedic examination for the purpose of obtaining opinions: (1) listing all diagnoses corresponding to the Veteran's claimed neck and left leg disabilities; and (2) addressing whether each such diagnosed condition was etiologically related to the Veteran's service or was caused or aggravated by his service-connected left great toe disability.

The VA examination opinions of record fail to clearly address whether a claimed left leg condition is etiologically related to his active duty service.  In addition, they do not clearly state whether the Veteran's claimed neck or left leg conditions were caused or aggravated by his recently service-connected lumbar spine disability.  See, e.g., C & P Examination Note received August 2014; C & P Examination Note received April 2010.

Accordingly, another VA orthopedic examination is required for the Veteran's left leg condition, in order to obtain clear diagnoses of any relevant conditions and a more comprehensive opinion as to the etiology thereof; and an addendum opinion is required with respect to the Veteran's claimed neck condition, in order to address whether it was caused or aggravated by his service-connected lumbar spine disability.

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claims which are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request an addendum opinion from the same examiner who conducted the August 2014 orthopedic examination for the purpose of addressing whether the Veteran's claimed neck condition was caused or aggravated by his service-connected lumbar spine disability.

For each diagnosed neck/cervical spine disability, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disability was caused or aggravated (permanently worsened) by the service-connected lumbar spine disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation. 

If the same examiner is not available, another appropriate examiner should be requested to provide such opinion.  The Veteran should only be afforded another appropriate VA examination if the examiner finds it necessary.  All opinions provided should be supported by a clear rationale, and a discussion of the facts, the Veteran's lay statements, and medical principles.

2.  The Veteran must be afforded an appropriate VA examination with an examiner who has reviewed his claims file (including any relevant Virtual VA records) for the purpose of diagnosing and addressing the etiology of the Veteran's claimed left leg disability.  The examiner who conducted the August 2014 orthopedic examination may conduct this examination, but such is not required.

The examiner must interview the Veteran, conduct the requisite testing (including any diagnostic, neurological, or radiological testing deemed necessary) and provide diagnoses corresponding to the claimed left leg disability(ies). 

For each diagnosed disability, other than congenital diseases or defects, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disability: 1) is etiologically related to service; 2) was caused or aggravated (permanently worsened) by the service-connected left great toe disability; or 3) was caused or aggravated by the service-connected lumbar spine disability.

For any congenital diseases (e.g., leg shortening), the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disease underwent a permanent worsening beyond natural progression (aggravation) during service.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation.

All opinions must be supported by a complete rationale in a typewritten report.

3.  After completing the above actions, and any other indicated development, the issues of entitlement to service connection for a neck disability and a left leg disability, and of entitlement to TDIU, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


